December 23, 2008

Robert Grien

Re: Transition Employment Agreement

Dear Rob,

This letter (our “Agreement”) will confirm our understanding with respect to
your termination as an employee of Deerfield Capital Management LLC (the
“Company”) as a result of a reduction in force. You acknowledge that this
Agreement is intended only to resolve matters relating to your employment with
the Company and is not an admission of fault or liability on the part of you or
the Company. Subject to your continuing to comply with the terms of this
Agreement, you and the Company agree as follows:

1. As part of the Company’s reduction in force, you are scheduled to be
terminated effective November 14, 2008. The Company is offering you a choice in
terms of severance arrangements as follows (please initial the option you
choose):

     X     Option 1: The Company is offering you the opportunity, in
consideration of your entering into this Agreement, to remain a Company employee
from the date hereof until January 13, 2009 or your earlier resignation (the
“Transition Period”), at your current salary and benefits and subject to the
terms of this Agreement; or

If you do not wish to remain a Company employee after November 14, 2008, in
consideration of your entering into this Agreement, you may choose either of the
following:

     Option 2: Although you will no longer be an employee, you may choose to
receive periodic payments through January 4, 2009 equivalent in amount and
payment date to the salary you would have received through that date if you had
remained a Company employee through that date; or

     Option 3: Receive a lump sum payment of $50,077.00. If you choose this
option, all salary payments will cease as of November 14, 2008. The lump sum
payment will be made to you promptly after the Effective Date, as defined in
Paragraph 21 below, in accordance with the Company’s normal payroll policies.

If you choose either Option 2 or Option 3, you would have no further employment
duties, access to the Company’s offices, or rights after your termination date.

2. Regardless of which of the above options you choose, you will also receive a
separate lump sum payment, representing your discretionary bonus for the 2008
calendar year, of $500,000.00, in accordance with the Company’s standard bonus
payment policy, which in any event will be no later than March 31, 2009. You
acknowledge that you are not otherwise entitled to the benefits that are
described in this paragraph and in Paragraph 1.

3. Additionally, you will be paid for your accrued but unused vacation as
outlined in the attached severance schedule.

4. You agree that, in addition to complying with the terms of this Agreement,
effective upon the end of your Transition Period (if you choose Option 1 above),
you will execute a release in the form attached hereto as Exhibit A, which will
release the Company from any claims that may have arisen during the Transition
Period (the “Second Release”). In consideration of this Second Release, the
Company will pay you an additional one week of salary at the rate of your
current annual salary, upon the expiration of the 7-day revocation period
contained in the Second Release in accordance with the Company’s normal payroll
policies. You acknowledge that you are not otherwise entitled to the benefits
that are described in this paragraph. Notwithstanding anything contained in this
agreement, the Company retains the right to terminate you for cause during the
Transition Period and concurrently rescind its obligation to pay you the amounts
set forth in Paragraph 1 and Paragraph 2.

5. During the Transition Period (if you choose Option 1 above), you may make
reasonable use of the Company’s facilities until December 31, 2008.

6. Upon your execution of this Agreement or the Second Release, as applicable,
the Company agrees that it will not contest any claim for unemployment insurance
benefits you may file with the New York State Department of Labor.

7. You, on behalf of your heirs, executors, administrators, assigns, successors
and legal representatives, release and forever discharge the Company, its
affiliates, parent or subsidiary entities or corporations, and its and their
officers, directors, shareholders, employees, agents, representatives, insurers,
successors and assigns (“Company Affiliates”), from any and all claims,
liabilities, demands, sums of money, agreements, promises, damages, sums of
money, costs or expenses, attorneys fees, causes of action and liabilities of
any kind or character whatsoever, including all known and unknown claims,
arising on or before the Effective Date (as hereafter defined) which you now
have or may hereafter have against the Company or any Company Affiliate (other
than the obligations described in this Agreement). You agree that the severance
payments described in Paragraphs 1 and 2 hereof, and the Company’s promises in
Paragraphs 4 and 5 hereof, represent full and complete consideration for the
release you are providing and for any other promises you are making in this
Agreement. Nothing in this Agreement shall constitute a release of any of your
rights to any vested benefits or rights to indemnification under the Company’s
insurance policies, bylaws or other applicable agreements.

8. Your release includes any claims or causes of action you might have under any
local, federal or state law, including the Illinois Human Rights Act, the
Federal Age Discrimination in Employment Act of 1967, as amended, the Civil
Rights Act of 1964, as amended; the Americans with Disabilities Act; the Equal
Pay Act; the Employee Retirement Income Security Act of 1974, as amended; the
Family and Medical Leave Act of 1993; the Civil Rights Act of April 9, 1866; the
Federal Occupation Safety and Health Act; and the Chicago Human Rights
Ordinance.

9. (a) You represent that you have not filed any complaints or charges or
lawsuits against the Company or Company Affiliates in any court or before any
government agency except for a claim for unemployment insurance benefits. You
further represent that you have advised the Company of any potential claims you
may have regarding your employment with the Company as of the date you sign this
Agreement.

(b) The Company represents that it has not filed any complaints or charges or
lawsuits against you in any court or before any government agency. The Company
further represents that it has advised you that it is not aware of any potential
claims it may have regarding your employment with the Company as of the date you
sign this Agreement.

10. You agree that you will not make any disparaging or untrue statements
concerning the Company or Company Affiliates.

11. The Company agrees that in response to appropriate inquiries, in accordance
with its standard policy, it will provide a neutral reference concerning your
employment with the Company.

12. Other than to carry out its terms, the Agreement shall not be used or
offered by any person for any purpose, including as an admission of liability or
wrongdoing or the validity or invalidity of any claims which were or could have
been asserted by either you or the Company.

13. This Agreement embodies the sole and entire Agreement between you and the
Company concerning the resolution of all matters concerning your employment with
the Company, and supersedes any and all prior agreements, arrangements and
understandings you or the Company may have regarding your employment or
compensation, except those set forth in the Satisfaction Agreement dated May 22,
2008 between you and Deerfield Capital Corp. and Sections 5, 6(f), 7 and 8(c)
(and any definitions in Section 4 that relate to the foregoing sections) of your
employment agreement with the Company dated July 10, 2004.; each of which shall
remain in full force and effect after your employment with the Company
terminates.

14. The provisions of this Agreement may be modified only by the written
agreement of you and the Company.

15. In executing this Agreement, you represent that you are not relying on any
inducements, promises or representations of the Company or Company Affiliates
other than expressly set forth in this Agreement.

16. If any provision of this Agreement shall be deemed invalid under applicable
law, such provision shall be deemed omitted, but the remaining provisions of
this Agreement shall remain in full force and effect.

17. You agree and acknowledge that this Agreement will be disclosed publicly in
a Form 8-K to be filed by the Company with the Securities and Exchange
Commission.

18. The Company agrees to take commercially reasonable steps to promptly deliver
to you, in certificate form, all shares of Deerfield Capital Corp. common stock
that vest upon your termination by the Company.

19. All disputes arising in connection with this Agreement or any rights arising
pursuant to this Agreement shall be resolved by binding arbitration in
accordance with the applicable rules of the American Arbitration Association.
The arbitration shall be held in Cook County, Illinois before a single
arbitrator selected in accordance with Section 11 of the American Arbitration
Association Commercial Arbitration Rules who shall have (i) substantial business
experience in the investment advisory industry, and shall otherwise be conducted
in accordance with the American Arbitration Association Commercial Arbitration
Rules and (ii) the right to award to any party any right or remedy that is
available under applicable law. The award of the arbitrator shall be final and
binding and may be entered and enforced in any court of competent jurisdiction.

20. This agreement is binding upon the Company and its successors and assigns.

21. If this Agreement correctly reflects the understanding reached between you
and the Company, please sign and return the two enclosed copies of this
Agreement. You should consult with an attorney before you sign this Agreement,
and you have forty-five (45) calendar days in which to consider whether to sign.
You may waive this 45 day consideration period. After you sign this Agreement,
you have seven (7) calendar days during which you may revoke this Agreement, and
this Agreement will not become effective until this seven day period has expired
(the “Effective Date”).

22. We have attached to this Agreement a schedule containing the job titles and
ages of all employees affected by this reduction in force, and the ages of all
individuals with the same job classification not affected by this reduction in
force.

[Remainder of page intentionally left blank.]

1 The Company anticipates your cooperation during your Transition Period, and
wishes you good luck in your future endeavors thereafter.

DEERFIELD CAPITAL MANAGEMENT LLC

     
By:
  /s/ Luke D. Knecht
 
   
Its:
  Luke D. Knecht
Chief Operating Officer

PLEASE READ CAREFULLY BEFORE SIGNING. THIS AGREEMENT AND GENERAL RELEASE
INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS YOU MAY HAVE AGAINST THE
COMPANY.

Approved and Accepted this 23rd
day of December 2008.

/s/ Robert Grien
Robert Grien

2

EXHIBIT A

SECOND RELEASE

In consideration of the payments specified in Option 1 of Paragraph 1 of my
Transition Employment Agreement with the Company (the “Agreement”), upon the
Effective Date as defined below, I, on behalf of myself and my heirs, executors,
administrators, assigns, successors and legal representatives, release and
forever discharge the Company, its affiliates, parent or subsidiary entities or
corporations, and its and their officers, directors, shareholders, employees,
agents, representatives, insurers, successors and assigns (“Company
Affiliates”), from any and all claims, liabilities, demands, sums of money,
agreements, promises, damages, sums of money, costs or expenses, attorneys fees,
causes of action and liabilities of any kind or character whatsoever, including
all known and unknown claims, arising after the date of the Agreement and before
the Effective Date (as hereafter defined), which I now have or may hereafter
have against the Company or any Company Affiliate (other than the obligations
described in the Agreement).

My release includes any claims or causes of action I might have under any local,
federal or state law, including the Illinois Human Rights Act; the Federal Age
Discrimination in Employment Act of 1967, as amended; the Civil Rights Act of
1964, as amended; the Americans with Disabilities Act; the Equal Pay Act; the
Employee Retirement Income Security Act of 1974, as amended; the Family and
Medical Leave Act of 1993; the Civil Rights Act of April 9, 1866; the Federal
Occupation Safety and Health Act; and the Chicago Human Rights Ordinance.

I understand that I may revoke this Second Release by sending written notice to
the Company, Attention: General Counsel, within seven days of the date I sign
the Agreement. This Second Release will not become effective until this seven
day period has expired (the “Effective Date”).

Approved and Accepted this     
day of      , 2008.

     
Robert Grien

3